Order affirmed in the following memorandum: The order of the Appellate Division should be affirmed on the ground that there is ample support for the affirmed findings of fact that the defendant was incapable of understanding or waiving constitutional rights accorded him by Miranda (see Miranda v. Arizona, 384 U. S. 436) and that the People failed'to prove the voluntariness of the defendant’s confession beyond a reasonable doubt (see, e.g., People v. Valerius, 31 N Y 2d 51, 55). We pass on no other question.
Concur: Chief Judge Fuup and Judges Bubke, Bbeitel, Jasen, Gabbielli, Jones and Wachtleb.